DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 8-9 and 15-21 are pending. Claims 3-4, 8, 15-18 and 20-21 are withdrawn. Claims 1-2, 9 and 19 are rejected.   

Election/Restrictions
Applicant's election of Group I (claims 1-4, 9 and 19-21) and species election of compound 
    PNG
    media_image1.png
    189
    278
    media_image1.png
    Greyscale
 without traverse in the reply filed on 6/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2, 9 and 19 read on the elected species, which is of formula (I), 
    PNG
    media_image2.png
    203
    302
    media_image2.png
    Greyscale
, wherein R’ is 
    PNG
    media_image3.png
    91
    131
    media_image3.png
    Greyscale
 and R is ethyl. The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended to the non-elected species 
    PNG
    media_image4.png
    156
    248
    media_image4.png
    Greyscale
of formula (I), wherein R’ is 
    PNG
    media_image5.png
    94
    138
    media_image5.png
    Greyscale
, which does not appear allowable in view of the prior art. Since art was found on a nonelected species, subject matter not embraced by the elected embodiment or the above identified elected species is therefore withdrawn from further consideration in accordance with MPEP 803.02.  Claims 3-4, 8, 15-18 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image6.png
    97
    485
    media_image6.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
Page 6 lines 12 and 15 have incomplete structures. Appropriate correction is required.
The specification amendment filed on 1/23/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is the statement “the contents of which are incorporated herein by reference in their entireties.” Since this statement does not appear and is not inherent in the disclosure when it was originally filed on 7/19/2018, the statement constitutes new matter. Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because Figure 6 contains blurry content in all of the graphs depicted. A replacement figure of better resolution is suggested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 9 and 19 are objected to because of the following informalities: 
Claim 1 is objected to because the methyl group next to R’ incorrectly appears as a dotted line, 
    PNG
    media_image7.png
    80
    143
    media_image7.png
    Greyscale
, instead of a wedged dashed line, 
    PNG
    media_image8.png
    42
    59
    media_image8.png
    Greyscale
. Appropriate correction is required.
Claim 1 is objected to because the arrow in formula (I) is misaligned. It is clear from original claim 1 that the arrow should be as indicated here: 
    PNG
    media_image9.png
    197
    306
    media_image9.png
    Greyscale
. Appropriate correction is required.
Claim 1 (p. 4) discusses “the dotted line” in reference to the R’ groups having 
    PNG
    media_image10.png
    55
    50
    media_image10.png
    Greyscale
; however, this is a dashed line not a “dotted line”. Appropriate correction is required.
Claim 1, in the last line, states “as well as all their possible stereoisomers”, which is technically of improper grammatical form. The compounds of claim 1 must be recited in the alternative form since the claim is drawn to one compound (in Markush format) as opposed to a combination of compounds. The following is suggested: “or a stereoisomer[[s]] thereof”. Appropriate correction is required
Claim 2 is missing a sentence-ending period. Appropriate correction is required
Claim 9 recites “a pharmaceutical acceptable carrier” which contains a typographical error. The proper adjective for describing the carrier is “pharmaceutically acceptable”. Appropriate correction is required.
Claim 19 is missing a sentence-ending period. Appropriate correction is required

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 19 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 19 depict illegible structures that cannot be deciphered. As a result, a PHOSITA cannot determine the scope of compounds embraced by the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. Bull. Chem. Soc. Jpn. 1963, 36, 1332-1337.
Morita teaches compound VIa, 
    PNG
    media_image11.png
    282
    375
    media_image11.png
    Greyscale
(3β-hydroxystigmast-5-en-20-one), which was recrystallized from acetone. Although compound VIa on page 1332 encompasses all diastereomers, the experimental on page 1336 describes the preparation of stereoisomer 
    PNG
    media_image12.png
    538
    637
    media_image12.png
    Greyscale
. Morita anticipates the claimed invention as follows:
Claim 1, drawn to a compound of formula (I), 
    PNG
    media_image13.png
    198
    302
    media_image13.png
    Greyscale
, wherein R’ is 

    PNG
    media_image5.png
    94
    138
    media_image5.png
    Greyscale
 and R is ethyl or a stereoisomer thereof. 
Claim 2, wherein the compound is 
    PNG
    media_image4.png
    156
    248
    media_image4.png
    Greyscale
.
Claim 9, drawn to a pharmaceutical composition comprising the compound of claim 1 and a pharmaceutically acceptable carrier, which is acetone. 
Claim 19, wherein the compound is 
    PNG
    media_image4.png
    156
    248
    media_image4.png
    Greyscale
.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626